AOQ83 (Rev. 08/2010) Summons in a Criminal Case

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION

SUMMONS IN A CRIMINAL CASE

UNITED STATES OF AMERICA
Vv Case. No. 3:19cr102

Robert Sandy
(please see additional page for personal identifiers)

YOU ARE HEREBY SUMMONED to appear before the United States District Court at the
place, date and time set forth below.

COURTROOM:
5300/7000
PLACE: UNITED STATES DISTRICT COURT
701 EAST BROAD STREET
RICHMOND, VIRGINIA 23219 DATE & TIME:

8/7/19
@ 2:05 p.m. and 2:30 p.m.

Before: The Honorable Roderick C. Young and Henry E. Hudson
To answer a(n):

CL] Indictment [) Superseding Indictment & Criminal Information LJ Complaint
C) Order of Court CJ Sealed Order of Court
C) Petition on Supervised Release L)Petition on Probation
LViolation of Pretrial Release [1 Violation Notice

Charging you with a violation of:
Brief description of offense: 18 U.S.C. §641 — Theft of Public Money

YOU ARE ALSO SUMMONED TO APPEAR for a initial/bond before the Honorable
Roderick C. Young on and plea before the Honorable Henry E. Hudson on August 7, 2019 in
Courtroom Nos. 5300 and 7000.

UPON RECEIPT OF THIS SUMMONS, YOU ARE REQUIRED TO CONTACT:
UNITED STATES PRETRIAL SERVICES
Suite 1150
701 East Broad Street
Richmond, Virginia 23219

(804) 916-2800

 

 

 

July 23, 2019
Signature of Issuing Officer Date

 

J. Saunders, Deputy Clerk
Name and Title of Issuing Officer
